Title: To Thomas Jefferson from Joseph H. Nicholson, 14 October 1806
From: Nicholson, Joseph H.
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Baltimore October 14. 1806
                        
                        I did not ‘till yesterday receive your favor of the 11th. Inst. proposing to nominate me as the Successor of
                            Mr. Purviance. For your Goodness in offering me this appointment, permit me to return you my sincere Thanks. The manner of
                            making the offer, and the friendly Assurances accompanying it, were most welcome to me: I cannot tell you how much I have
                            felt them. To a Heart, warm in all its affections, nothing is so grateful as a knowledge that its attachments are not
                            unrequited.
                        The Office which I now hold is, indeed a laborious one, and the Compensation totally inadequate to the
                            Service, particularly when considered in Connection with the Place to which my Residence is confined by Law. But while it
                            gives me Employment, it places me in one of the most honorable Stations under the Government of my native State.
                        The Collectors Place in Baltimore, is merely a mechanical one. I might sink a Reputation, but could never gain
                            one. From the most faithful and zealous Discharge of its Duties, I could derive nothing more than pecuniary Emolument. I
                            will not conceal from you, that some Circumstances, those which obliged me to withdraw from Congress, would render the
                            increased Salary peculiarly acceptable to me, but I cannot so far subdue my Feelings, as to relinquish my present
                            Situation for one that has not a single Inducement beyond its Emoluments. 
                  May I ask you therefore to pardon me for
                            declining the Appointment you have offered me, and to accept my warmest and most affectionate wishes—
                        
                            Joseph H. Nicholson
                            
                        
                    